Case 3:14-cr-00003-RLY-CMM Document 450 Filed 03/26/21 Page 1 of 1 PageID #: 1844



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )     No. 3:14-cr-00003-RLY-CMM
                                                 )
D'MARIEA FOX,                                    ) -04
                                                 )
                            Defendant.           )


              ORDER ADOPTING REPORT AND RECOMMENDATION

        The Magistrate Judge submitted his Report and Recommendation on Plaintiff’s

 Complaint for Judicial Review. The parties were afforded due opportunity pursuant to

 statute and the rules of this court to file objection; none were filed. The court, having

 considered the Magistrate Judge’s Report and Recommendation, hereby ADOPTS the

 Magistrate Judge’s Report and Recommendation

 SO ORDERED this 26th day of March 2021.




 Distributed Electronically to Registered Counsel of Record
